Title: To George Washington from Brigadier General Anthony Wayne, 13 October 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Light Infantry CampHeights of Haverstraw [N.Y.]13th Octr 1779
        
        In Obedience to your Orders of the   Instant I directed Colonels Putnam & Butler to Reconnoitre the Ground from this Camp by Spring Steels to the point of the Dunderberg opposite picks Kill—who Report that a very good road may be made with little trouble from Spring Stells to a Landing about two Miles & a half in a Direct Line above Stoney Point where a Battery may be Immediately Errect[ed] so as to Effectuall[y] to ⟨Cover⟩ the Landing from any fear from Shipping but from thence to the point of the Dunderberg Opposite Peeks kill, is Impracticable for either man or Horse—& will not admit of any road if you should think that the part which they Report practicable advisable to repair I will Order it Immediately to be executed—as it wants nothing more tha[n] cutting a few logs out of the roads already opened & mending two or three cause ways.
        a few Ships & other Vessels made their Appearance yesterday in the lower end of Haverstraw bay & two large transport came up to Stoney point in the Evening—I have sent down to try to Discover whether they have brought a Reinforcement, ⟨to⟩ the Garrison—or—preparing for an Evacuation—In either case you may Depend upon the Earliest Intelligence. I am your Excellancey’s Most Obt & very Hume Sevt
        
          Anty Wayne
        
      